Citation Nr: 1643549	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  15-00 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to service-connected follicle center cell lymphoma.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for Crohn's disease, alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and irritable bowel, to include as secondary to service-connected follicle center cell lymphoma, to also include as due to in-service exposure to an herbicidal agent.

3.  Entitlement to service connection for bladder disability, to include as secondary to service-connected follicle center cell lymphoma, to also include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for a stroke, to include as secondary to service-connected follicle center cell lymphoma, to also include as due to exposure to an herbicidal agent.

5.  Entitlement to a rating in excess of 10 percent for anemia.

6.  Entitlement to a rating in excess of 50 percent for follicle center cell lymphoma with residual scarring and hypopigmentation of the skin.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

In his October 2010 notice of disagreement, the Veteran states that his date of claim should be July 2007, not June 2011.  In the December 2014 statement of the case, the RO provides an explanation to the Veteran why his date of claim was June 2011.  Despite the Veteran's October 2010 assertion, the Board finds that he did not reasonably raise an issue of entitlement to an earlier effective date for a VA benefit and, thus, the Board will not consider such a claim herein.

All issues in this appeal are REMANDED to the Agency of Original Jurisdiction (AOJ), with the exception of the issue of new and material evidence.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  A claim of entitlement to service connection for Crohn's disease, alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, was originally denied in a December 2009 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the December 2009 rating decision, the Veteran has asserted that his Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, is due to his presumed in-service exposure to an herbicidal agent and/or was caused or aggravated by his service-connected follicle center cell lymphoma.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision denying service connection for Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received to reopen the claim of entitlement to service connection for Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel is new and material and, therefore, to that extent the claim is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, was denied in a December 2009 rating decision.  In denying the claim, the RO acknowledged the presence of a current disability, but found that there was no evidence that the Veteran's Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, was incurred during his active duty.

The Veteran received notice of the December 2009 rating decision and notice of his appellate rights in a January 2010 letter.  Despite receiving said notice, the Veteran did not perfect an appeal and did not submit new and material evidence during the appeal period.  As such, the Board finds that the December 2009 rating decision is final.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In June 2011, the Veteran submitted the claim to reopen the issue of entitlement to service connection for Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel.  In a September 2012 rating decision, the RO apparently denied the claim, after which the Veteran perfected appeal.  [The September 2012 rating decision is incomplete and, thus, the Board is unable to ascertain exactly what the RO decided in the September 2012 rating decision; however, in a December 2014 statement of the case, the RO addressed the merits of the claim, which suggests that the claim was reopened in the September 2012 rating decision.]

Regardless of the disposition reached by the RO in the September 2012 rating decision, such decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the December 2009 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In support of his June 2011 claim to reopen the issue, the Veteran has asserted that his Crohn's disease, ulcerative colitis, inflammatory bowel disease, intestinal disease, and/or irritable bowel, was due to in-service exposure to herbicidal agent and/or was caused or aggravated by his service-connected follicle center cell lymphoma with residual scarring and hypopigmentation of the skin.  

The Veteran is presumed to have been exposed to an herbicidal agent during his active duty.  38 U.S.C.A. § 1116 (West 2014).  

The Board finds that the Veteran's assertion that his claimed disability is due to his presumed in-service exposure to an herbicidal agent is a new theory of entitlement that, at a minimum, triggers VA's duty to assist, as does his assertion regarding service connection on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that the evidence received since the December 2009 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  See Shade, 24 Vet. App. at 117.

 In order to satisfy VA's duty to assist, the Board finds that a remand for additional development of the claim is required.


ORDER

New and material evidence, having been received, the claim of entitlement to service connection for his Crohn's disease, alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and irritable bowel, to include as secondary to service-connected follicle center cell lymphoma, to also include as due to in-service exposure to an herbicidal agent, is reopened and, to this extent only, the claim is granted.


REMAND

Service Connection Claims

In March 2012, the RO obtained opinions regarding whether the Veteran's cataracts, Crohn's disease (alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and irritable bowel), bladder disability, and stroke were etiologically related to his service-connected follicle center cell lymphoma.  The examiner opined that these disabilities were "not less li[k]ely as not (less than 50 [percent] probability) caused by or a result of lymphoma and/or treatment for lymphoma."  In support of this opinion, the examiner stated that these conditions "have no physiological basis upon which to assert that they are caused by lymphoma or treatment for lymphoma according to the literature search."

First, the March 2012 VA examiner's opinion does not address whether the Veteran's claimed disabilities were aggravated by his service-connected follicle center cell lymphoma or by the treatment thereof.  Second, the examiner's rationale is conclusory, as it is largely limited to a restatement of the opinion.  Third, the examiner explained in another portion of the rationale that Epstein-Barr and Guillain-Barre syndrome and the viruses are associated with lymphomas in immunosuppressed people, but does not indicate whether the Veteran is immunosuppressed and, if so, whether that status affects the etiological questions raised by the Veteran's claims at issue herein.  And fourth, the examiner does not address whether any of the Veteran's claimed disabilities are at least as likely as not due to his presumed in-service exposure to an herbicidal agent.

Based on the above, the Board finds that the claims of entitlement to service connection for cataracts, Crohn's disease (alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and irritable bowel), bladder disability, and stroke, must be remanded in order to provide the Veteran with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lymphoma and Anemia

With respect to the Veteran's follicle center cell lymphoma and anemia, the most recent VA examinations to assess the severity of these disabilities are dated in September 2011 and March 2012, respectively.  Subsequent to the September 2012 VA examination, documentation associated with the electronic claims file demonstrates that he was prescribed Mercaptopurine, which suggests that his follicle center cell lymphoma has worsened.  Similarly, in April 2016, the Veteran underwent blood testing that suggests that his anemia has worsened.  As such, and given the prolonged period since the most recent examinations, the Board finds that remand to provide the Veteran additional VA examinations is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, in the September 2012 rating decision, the RO appeared to reduce the rating assigned to the Veteran's follicle center cell lymphoma from 50 percent to a noncompensable rating.  However, according to the attached codesheet, the reduction was not effectuated at that time, nor was such a reduction reflected in the December 2014 statement of the case.  With that said, the issue captioned by the RO in the December 2014 statement of the case is the propriety of the 50 percent rating for the Veteran's follicle center cell lymphoma.  This language is typically associated with a reduction action.  Consequently, the Board finds that clarification from the RO is required in regards to the rating assigned to the Veteran's follicle center cell lymphoma throughout the pendency of this appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide clarification to the Veteran regarding the rating assigned to his service-connected follicle center cell lymphoma throughout the pendency of this appeal, to include a discussion of the action taken in the September 2012 rating decision, if any.  The resulting documentation should be associated with the Veteran's electronic claims file.

2.  The AOJ must obtain opinions from a VA examiner regarding the Veteran's cataracts, Crohn's disease (alternatively claimed as ulcerative colitis, inflammatory bowel disease, intestinal disease, and irritable bowel), bladder disability, and stroke.  The Veteran's electronic claims file must be made available to, and reviewed by the examiner.  Upon review of the record, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that these disabilities was/were:

(a) incurred in or due to his active duty, to include as due to exposure to an herbicidal agent; 

(b) caused or aggravated by a service-connected disability; OR

(c) caused or aggravated by the treatment the Veteran received for his service-connected disabilities, including, but not limited to, prescription medication, such as Mercaptopurine and Humira.

For purposes of this examination, the examiner should presume that the Veteran was exposed to an herbicidal agent during his active duty.  Additionally, the examiner should consider and discuss whether the Veteran is/was immunosuppressed and, if so, whether that status affects the etiological questions raised by the Veteran's claims.

A complete rationale must be provided for any rendered opinion.

3.  After completion of the foregoing, the AOJ should schedule the Veteran for VA examinations to determine the severity of his follicle center cell lymphoma and anemia.  The electronic claims file and copies of all pertinent records must be made available to the examiners.  The examiners are requested to delineate all symptomatology associated with, and the current severity of the Veteran's follicle center cell lymphoma and anemia.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


